Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Claims 1-21 are currently pending in the instant application.

Response to Election/Restriction
Applicant's election without traverse of Group I, claims 1-21, directed to a method of making an array; and the election of Species without traverse as follows: 
Species (A): the method of claim 1, further comprising further amplifying the products in a primer extension reaction (claim 2);
Species (B): wherein the multiplex primer extension reaction comprises multiplex PCR (claim 4);
Species (C): wherein the plurality of target-specific primers include a target-specific region (claim 5); and
Species (D): wherein the reverse transcription reaction is treated by using an exonuclease, multiple exonucleases, etc. (claim 16), in the reply filed on March 3, 2022 is acknowledged.  

Claims 6-11, 13-15 and 17-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected species, there being no allowable generic or linking claim. 
The restriction requirement is still deemed proper and is therefore made FINAL.

The claims will be examined insofar as they read on the elected species.

Therefore, claims 1-5, 12 and 16 are under consideration to which the following grounds of rejection are applicable.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on February 25, 2020; March 6, 2020; November 19, 2020; March 2, 2021; July 20, 2021; and March 3, 2022 have been considered. Initialed copies of the IDSs accompany this Office Action.

Priority
The present application was filed December 16, 2019.

Claim Objections/Rejections
Markush Objections
Claims 3 and 16 objected to because of the following informalities:  Claim 3 recites, for example, the term “wherein the plurality of RNA fragments is total RNA, mRNA, fragmented total RNA...and RNA fragments from purified plasma”, such that claim 3 improperly states the intended Markush groups, where the proper format requires use “consisting of” and of use of the conjunction “and” before the final member of the groups. The Examiner suggests amending the claim to recite, for example, “wherein the plurality of RNA fragments is selected from the group consisting of total RNA, mRNA, fragmented total RNA...and RNA fragments from purified plasma”. 
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in 
public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise 
extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

	Claims 1-5, 12 and 16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of copending US Patent Application No. 17/195,613. Although the claims at issue are not identical, they are not patentably distinct from each other because claims of US Patent Application 16/716,487, and the copending claims of US Patent Applications encompass a method comprising designing a plurality of primers; designing a template switching oligo comprising sequencing indices and barcodes; and amplifying cDNA by PCR.
	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claims 1-5, 12 and 16 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 1 is indefinite for the recitation of the term “template switch oligo” in line 6 because the term “oligo” appears to be a shorthand reference to a type of molecule, such that it is unclear whether the term “oligo” refers to an oligonucleotide, an oligopeptide, an oligo (dT) primer, or to some other “oligo” and, thus, the metes and bounds of the claim cannot be determined.
Claim 1 is indefinite for the recitation of the term “and a three-base sequence of CCC” in line 8 because it is unclear whether the three-base sequence is actually part of the UMI as recited in claim 1 (as suggested by the as-filed Specification; paragraph [0035]); whether the term refers to a separate base sequence that is not a portion of the UMI such as the rGrGrG oligo anchoring sequence at the 3’ end of the TSO (as suggested by the as-filed Specification; paragraph [0056]); or whether the term refers to the TSO after the rGrGrG sequence pairs with a deoxycytidine stretch for second strand synthesis and, thus, the metes and bounds of the claim cannot be determined.
	Claim 1 is indefinite for the recitation of the term “the cDNA synthesis reaction” in lines 11 and 13. There is insufficient antecedent basis for the term “the cDNA synthesis reaction” in the claim.
	Claim 2 is indefinite for the recitation of the term “the products in a primer extension reaction” in lines 1-2. There is insufficient antecedent basis for the term “the products in a primer extension reaction” in the claim.
	Claim 5 is indefinite for the recitation of the term “the plurality of target RNA” in line 2. There is insufficient antecedent basis for the term “the plurality of target RNA” in the claim because claim 1, line 1 recites the term “a plurality of RNA fragments”.
	Claim 16 is indefinite for the recitation of the term “the reverse transcription reaction” in line 1. There is insufficient antecedent basis for the term “the reverse transcription reaction” in the claim.
	Claims 3, 4 and 12 are indefinite insofar as they ultimately depend from claim 1.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5, 12 and 16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon (including a product of nature), or an abstract idea without significantly more. An analysis with respect to the claims as a whole reveals that they do not include additional elements that are sufficient to amount to significantly more than the judicial exception. See Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 134 S. Ct. 2347, 110 U.S.P.Q.2d 1976 (2014); Ass’n for Molecular Pathology v. Myriad Genetics, Inc., 133 S. Ct. 2107, 2116, 106 U.S.P.Q.2d 1972 (2013); Mayo Collaborative Svcs. v. Prometheus Laboratories, Inc., 132 S. Ct. 1289, 101 U.S.P.Q.2d 1961 (2012). See also 2014 Interim Guidance on Patent Subject Matter Eligibility, available at http://www.gpo.gov/fdsys/pkg/FR-2014-12-16/pdf/2014-29414.pdf (“2014 Interim Guidance”), and the Office’s examples to be considered in conjunction with the 2014 Interim Guidance in examination of nature-based products, available online at http://www.uspto.gov/patents/law/exam/mdc_examples_nature-based_products.pdf (“Nature-Based Products Examples”).  This rejection is proper.
Analysis of subject-matter eligibility under 35 U.S.C. § 101 requires consideration of three issues: (1) whether the claim is directed to one of the four categories recited in §101; (2) whether the claim recites or involves a judicial exception (i.e., a law of nature, natural phenomenon, or abstract idea); and (3) whether the claim as a whole recites something that amounts to significantly more than the judicial exception. In this case, the claims encompass an abstract idea in the form of mathematical concepts, mental process, and steps that can be carried out using a generic computer performing routine and conventional functions of implementing instructions of an abstract idea on a computer. Therefore, they must each be considered to determine whether, given their broadest reasonable interpretation, they amount to significantly more than the judicial exception. 

In the instant case, instant claim 1 is broadly directed to a method of amplifying targets from a plurality of RNA fragments using a multiplex primer extension reaction, wherein any of the methods can be implemented as software, hardware, or firmware; and can be described as a non-transitory computer-readable storage medium storing a set of instructions capable of being executed by a processor including a computer (See; as-filed Specification, paragraph [0076]).
Beginning with Step I of the analysis, which asks whether the claimed invention falls within a statutory category, such that the instant claims are directed to a product, thus, the instant claims are directed to a statutory category. Step I: [YES].
Proceeding to revised Step IIA – Prong One of the analysis, which asks if the claimed invention is directed to a judicial exception, such that claims 1-5, 12 and 16 are drawn an abstract idea including (1) mathematical concepts (e.g., mathematical relationships, formulas or equations, and/or calculations) in the form of designing a plurality of target-specific primers, designing a template switching oligo, converting an RNA into single strand cDNA, removing ssDNA, detecting UMIs, and amplifying a plurality of targets; (2) mental processes that can be performed in the human mind such as designing a plurality of target-specific primers, and/or designing a template switching oligo, choosing UMIs; and/or (3) the use of a generic computer performing routine and conventional functions of implementing instructions of an abstract idea on a computer such as designing a plurality of target-specific primers, designing a template switching oligo, converting an RNA into single strand cDNA, removing ssDNA, amplifying a plurality of targets, and removing nonspecific amplification products. Thus, the claims recite a judicial exception in the form of mathematical processes, mental processes, and steps that can be carried out using a generic computer performing generic computer functions. Thus, under the revised Step IIA analysis, the claims are directed to an abstract idea. Step IIA – Prong One [YES].
Proceeding to revised Step IIA – Prong Two of the analysis, which asks if the claims recite additional elements that integrate the judicial exception into a practical application of the exception. The claims are directed to a method of amplifying targets from a plurality of RNA fragments using a multiplex  “designing a plurality of target-specific primer to be used in a multiplex primer extension reaction” in lines 3-5; “designing a template switching oligo, wherein said template switching oligo comprises, from 5’ to a 3’ end, an adapter sequence, a stretch of random nucleotide sequences to be used as unique molecular identifier, and a three-base RNA sequence of CCC” in lines 6-8; “converting an RNA into single strand cDNA by using a reverse transcriptase, random hexamer, and the template switching oligo to form a cDNA synthesis reaction” in lines 9-10, “removing single strand DNA in the cDNA synthesis reaction through enzymatic digestion” in lines 1-12, “amplifying a plurality of targets from the cDNA synthesis reaction using the plurality of target-specific primers in lines 13-14”; and “enzymatic removal of nonspecific amplification products” in lines 15, which resembles “obtaining and comparing intangible data” (i.e. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 99 U.S.P.Q.2d 1690 (Fed. Cir. 2011)), and are analogous to “organizing information through mathematical correlations” (i.e. Digitech Image Techs., LLC v Electronics for Imaging, Inc., 758 F.3d 1344, 111 U.S.P.Q.2d 1717 (Fed. Cir. 2014)); and are examples of “collecting information, analyzing it, and displaying certain results of the collection analysis” (i.e. Electric Power Group, LLC, v. Alstom, 830 F.3d 1350, 119 U.S.P.Q.2d 1739 (Fed. Cir. 2016)); and resembles “comparing information regarding a sample or test subject to a control or target data” (i.e. Univ. of Utah Research Found. v. Ambry Genetics Corp. (Also known as In re BRCA1– and BRCA2–Based Hereditary Cancer Test Patent Litigation), 774 F.3d 755, 113 U.S.P.Q.2d 1241 (Fed. Cir. 2014) or Association for Molecular Pathology v. USPTO (Also known as Myriad CAFC), 689 F.3d 1303, 103 U.S.P.Q.2d 1681 (Fed. Cir. 2012)). Moreover, many (or all) of Applicant’s process steps can be practiced in the human mind, and/or through the use of a generic computer performing routine and conventional functions of implementing instructions of an abstract idea on a computer, for example, “designing” is clearly a step that can be carried out in the human mind, and/or on a generic computer. The instant as-filed Specification states that:
“any of the methods described herein may be used with any of the methods or apparatuses described in U.S. Pat. No. 9,464,318” (paragraph [0024]), wherein the Examiner notes that US9464318 teach the computer-aided design of primers (col 3, line 13).

“Any of the methods (including user interfaces) can be implemented as software, hardware, or firmware; and may be described as a non-transitory computer-readable storage medium storing a set of instructions capable of being executed by a processor (e.g., computer, tablet, smartphone, etc.), that when executed by the processor causes the processor to control perform any of the steps, including but not limited to: displaying, communicating with the user, analyzing, modifying parameters (including timing, frequency, intensity, etc.), determining, alerting, or the like” (underline added) (See; as-filed Specification, paragraph [0076]). 

Hence, these limitations are akin to an “abstract idea itself” which was at issue in Alice Corp. and has been identified among non-limiting examples to be an abstract idea. Additionally, the dependent limitations of claim 2-5, 12 and 16 also suffer from the same issue. In other words, the dependent limitations do not rectify the rejection of the independent claim. By way of example, the limitations of claim 4 provides, “wherein the multiplex primer extension reaction comprises multiplex polymerase chain reaction”, which are analogous to “obtaining and comparing intangible data” (i.e. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 99 U.S.P.Q.2d 1690 (Fed. Cir. 2011)); “collecting information, analyzing it, and displaying certain results of the collection analysis” (i.e. Electric Power Group, LLC, v. Alstom, 830 F.3d 1350, 119 U.S.P.Q.2d 1739 (Fed. Cir. 2016)); and “comparing information regarding a sample or test subject to a control or target data” (i.e. Univ. of Utah Research Found. v. Ambry Genetics Corp. (Also known as In re BRCA1– and BRCA2–Based Hereditary Cancer Test Patent Litigation), 774 F.3d 755, 113 U.S.P.Q.2d 1241 (Fed. Cir. 2014) or Association for Molecular Pathology v. USPTO (Also known as Myriad CAFC), 689 F.3d 1303, 103 U.S.P.Q.2d 1681 (Fed. Cir. 2012)). Thus, the claims do not integrate the judicial exceptions into a practical application of the exceptions. Step IIA – Prong Two [NO].
Proceeding to Step IIB of the analysis: the question then becomes what element or what combination of elements is sufficient to amount to significantly more than the judicial exception? The instant independent claim is recited at a high level of generality, such that substantially all practical applications of the multiplex primer extension reaction are covered. For instance, the claims are recited without any specificity as to the steps of the multiplex primer extension reaction; the targets; the number and/or type of RNA fragments; the specific TSO; the method of designing; the method of converting; the hexamer; the enzyme used for digestion; the method of amplifying; the enzyme for removal of the 
In the instant claims, the steps are well-known, purely conventional or routine in the art, such that the claims as a whole do not recite something significantly different than the judicial exception itself. For example, multiplex primer extension reactions including multiplex PCR was known in the art; as well as, methods for improving amplification of target-specific amplification products by reducing non-specific amplification products such as primer-dimers, wherein target-specific primers can be designed and primer structure and/or reaction parameters can be optimized including through computer-aided design to produce primers that are longer than in uniplex PCR, with higher melting temperatures, and a GC content of 50-60%, maintaining a similar melting temperature across all primers, and avoiding complementary sequences and runs of three or more Gs or Cs; as well as, enzymatic removal of non-specific amplification products were known in the art as evidenced by Liu et al. (US2017022551, published January 26, 2017; Abstract; paragraphs [0007]; [0011]; [0043]; and [0046]); that methods of using of TSO in multiplex reactions such as amplification and sequencing including single cell RNA-Seq using SMART-Seq technology (or its derivatives such as SMART-Seq Plus), the methods comprising: obtaining RNA, synthesizing cDNA using a TSO comprising an a adapter, a stretch of random nucleotide sequences, UMI and/or barcodes including CCC at the 3’ end using reverse transcriptase, attaching adapters by Nextera, amplification using primers, and the purification of the products of the amplification was known in the art as evidenced by Salathia et al. (US20160053253, published February 25, 2016; paragraphs [0063]-[0065]; [0080]; [0086]; and Figures 2, 3 ad 15); it is known in the art that template switching oligonucleotides can be designed and/or synthesized using commercially service such as Integrated DNA Technologies as evidenced Wang (Integrated DNA Technologies, pgs. 1-4); and wherein RNA sequencing methods that use template switching oligonucleotides to carry out cDNA synthesis for PCR amplification are known in the art including SMART-Seq and SMART-Seq2 as evidenced by Illumina (Illumina, pg. 97). Thus, the claims as a whole simply append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer Alice Corp., 134 S. Ct. at 2359-60, 110 USPQ2d at 1984 (see MPEP § 2106.05(d)).
In sum, when the relevant factors are analyzed, the claims as a whole do NOT recite additional elements that amount to significantly more than the judicial exception itself. Accordingly, claim 1 DOES NOT qualify as eligible subject matter.
Dependent claim 4 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because they do not add anything that makes naturally-occurring product or non-naturally occurring product of claim 1 significantly different. For example, claim 4 encompasses the library of claim 1, wherein the multiplex primer extension reaction comprises multiplex polymerase chain reaction”, but it does not add anything that makes the natural phenomenon in claim 1 significantly different. Thus, the claims as a whole do NOT recite additional elements that amount to significantly more than the judicial exception itself. 
In light of the above consideration and the new guidance, claims 1-5, 12 and 16 are non-statutory. This rejection is newly recited as necessitated by the new Guidance set forth in the Memorandum of July 30, 2015 updating the June 25, 2014 guidance (see June 25, 2014 memorandum from Deputy Commissioner for Patent Examination Policy Andrew Hirshfeld titled Preliminary Examination Instructions in view of the Supreme Court Decision in Alice Corporation Pty. Ltd. v. CLS Bank International, et al. (Alice Corp. Preliminary Examination Instructions) and the Revised Patent Subject Matter Eligibility Guidance (See, Federal Register, vol. 84, No. 4, January 7, 2019).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

	Claims 1-5, 12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Salathia et al. (US Patent Application Publication No. 20160053253, published February 25, 2016) in view of Liu et al. (US Patent Application Publication No. 20170022551, published January 26, 2017; effective filing date February 11, 2015) as evidenced by Wang (Integrated DNA Technologies, 2017, 1-4); and Illumina (Illumina, 2017, 1-122).
	Regarding claim 1-5 and 12, Salathia et al. teach methods for multiplexed single cell gene expression analysis, wherein the method include the use of droplets and/or beads bearding unique barcodes such as unique molecular barcodes (UMI) (interpreted as a multiplex reaction, claim 1) (Abstract). Salathia et al. teach that the determination of the mRNA content of a cell or tissue provides a method for the functional analysis of normal and diseased tissue and organs, such that gene expression profiling is usually performed by isolating mRNA from tissue samples and subjecting this mRNA to microarray hybridization; however, such methods only allow previously known genes to be analyzed, and cannot be used to analyze alternative splicing, promoters and polyadenylation signals (paragraph [0003]). Salathia et al. teach methods for nucleic acid analysis from single cells and/or nucleic acids from single cell nuclei and organelles, wherein the method can be used for multiplexed single cell gene expression analysis (paragraph [0007]). Salathia et al. teach releasing nuclei from cells to provide a nuclei, wherein each nucleus is from a single cell; the nuclei are spatially separated from each other such that one nucleus is present at a spatial compartment, wherein a first strand of cDNA is synthesized from the mRNA in each individual mRNA sample with a first synthesis strand primer; the first stand synthesis primer is an oligo dT primer further comprising a primer binding site, or the first synthesis primer is a randomer including a random hexamer, wherein the randomer further comprises a first amplification primer binding site; and the first strand synthesis primer can be a mixture of oligo dT primer and randomer each further comprising a first amplification primer binding site (interpreted as RNA fragments; mRNA; converting RNA to cDNA; target-specific primers containing an adapter sequence; amplifying products of primer extension; and a random hexamer, claims 1-3) (paragraph [0010], lines 1-15; and SEQ ID NOS: 4 and 5). Salathia et al. teach that the method further includes incorporating a template switching oligonucleotide primer (TSO primer) along with the mixture of oligo dT primer and randomer, each of the oligo dT primer and randomer further comprising a first amplification primer binding site, wherein the TSO primer further comprises a second amplification primer binding site, such that the second strand of the cDNA is synthesized using the TSO primer (interpreted as a template switching oligo comprising an adapter; randomer; a cDNA synthesis reaction; comprising a nucleotide sequence used for further amplification and sequencing; and amplifying a plurality of targets from the cDNA synthesis, claims 1 and 12) (paragraph 0010], lines 15-25). Salathia et al. teach that the second strand of cDNA is synthesized using the second amplification primer complimentary to the first strand of cDNA that is extended beyond the mRNA template to encompass the complementary TSO strand; and the double stranded cDNA is amplified with first and second amplification primer (interpreted as a multiplexed primer extension reaction; and amplifying a plurality of targets, claims 1 and 2) (paragraph [0010], lines 26-35). Salathia et al. teach that the method includes incorporating a tag into the cDNA to provide a plurality of tagged cDNA samples, wherein the cDNA in each tagged cDNA sample is complementary to mRNA from a single cells, and comprises a cell-specific identifier sequences and a unique molecular identifier (UMI) sequence, wherein the first strand synthesis primer comprises a tag, or the TSO primer comprises a tag (interpreted as a TSO comprising a UMI, claim 1) (paragraph [0012]). Salathia et al. teach that the first strand synthesis primer is a mixture of a first strand-specific synthesis primer randomer (interpreted as a target-specific primer comprising an adaptor sequence, claim 1 and 5) (paragraph [0013], lines 15-16). Salathia et al. teach pooling the tagged cDNA samples, amplifying the cDNA samples to generate a cDNA library comprising double-stranded cDNA; and performing a tagmentation reaction to simultaneously cleave each cDNA and incorporate an adapter into each strand of the cDNA, thereby generating a plurality of tagged cDNA fragments; or the second strand of cDNA is synthesized using a TSO primer followed by Nextera (interpreted as a TSO comprising an adapter) (paragraph [0017], lines 16-26). Salathia et al. teach in Figure 3A, the structure of the TSO comprising a (poly-T sequence)--(BC-UMI)--(V2.A14)--(TS primer) (interpreted as an oligo dT, sample barcode, UMI, amplification primer binding sequence (V2.A14), and a TS primer sequence, claim 1) (paragraph [0039]; and Figure 3A). Salathia et al. teach that currently the most commonly used method of single cell RNA-Seq is based on SMART-Seq technology or derivatives, wherein an oligo-dT primer primes the first-strand of cDNA synthesis reaction, such that when the reverse transcriptase reaches the 5’ end of the mRNA, the enzymes terminal transferase activity adds a few additional non-template oligonucleotides to the 3’ end of the cDNA (interpreted as encompassing CCC; and reverse transcriptase, claim 1) (paragraph [0059]). Salathia et al. teach that the 1st strand pool will be rendered double stranded and optionally amplified in a PCR reaction with a TS primer (Figure 2A), and as set forth in Figs. 2A and 3A, 1st strand synthesis is primed with an oligo dT that has been appended with a sample barcode (BC), a copy of a transposase adaptor sequence (V2.A14 sequence), a molecular barcode (UMI), wherein the template switch (TS) primer sequence, wherein the barcode can be preceded or followed by a molecular barcode (UMI) that would allow for the detection of PCR duplicates, such that when the reverse transcriptase reaches the 5’ end of the mRNA, template switch occurs as described above (interpreted as reverse transcriptase); and that template switch at the 3’ end of the cDNA strand incorporates TS’ primer sequence at the end of the 1st strand, wherein amplification products generated from symmetric fragments will present P7 primer sequence at both the 5’ and 3’ end of the amplification product (interpreted as a TSO as recited; and encompassing multiplex PCR, claims 1 and 4) (paragraphs [0063]-[0065]; and Figures 2A and 3A). Salathia et al. teach in Figure 15, RNA-seq using a template switching approach (interpreted as comprising a three base sequence CCC, claim 1) (Figure 15); where in SMART-Seq2, the first strand synthesis of an mRNA  Illumina (pg. 97, fourth full paragraph); and wherein custom template switching oligo structures can be designed including a TSO comprising three riboquanosines at its 3’ end hybridize to a the three complimentary 3’ dC extension of the cDNA molecule to empower subsequent template switching as evidenced by Wang (interpreted as a three base RNA sequence CCC) (pg. 2, last partial paragraph; and pg. 3, first partial paragraph). Salathia et al. teach that in standard sample preparation methods, each template contains an adaptor at either end of the insert and often a number of steps are required to both modify the DNA or RNA and to purify the desired products of the modification reactions, wherein these steps are performed in solution prior to the addition of the adapted fragments to a flowcell where they are coupled to the surface by a primer extension reaction that copies the hybridized fragment onto the end of a primer covalently attached to the surface (interpreted as RNA; purifying products; a primer extension reaction; and comprising an adaptor, claims 1 and 2) (paragraph [0086]). Salathia et al. teach that double stranded cDNA can be converted into a sequencing library using NEXTERA or TRUSEQ for whole transcriptome RNASeq, or through enzymatic degradation, such as DNase I or Fragmentase, followed by adaptor ligation for 5’ end sequencing (interpreted as removing ssDNA in the cDNA synthesis reaction, claim 1) (paragraph [0061], lines 1-5). Salathia et al. teach the use of SMART-Seq Plus, a method for preparing cDNA from RNA using first strand synthesis primer comprising a first amplification primer binding site, a randomer comprising a first amplification primer binding site, and an oligonucleotide switching oligonucleotide that is partially complementary to the first strand of the cDNA and comprises a second amplification primer binding site, wherein the first strand synthesis primer comprises an oligo(dT) portion (interpreted as TSO comprising CCC, claim 1) (paragraph [0080]), wherein it is known that SMART-Seq and SMART-Seq2, the first strand of the cDNA is synthesis with the addition of 2-5 untemplated nucleotides including C nucleotides as evidenced by Illumina (pg. 97, third and fourth full paragraphs). Salathia et al. teach that due to the fact that both ends of the cDNA contain complementary sequences, formation of hairpin structures will result in suppression of amplification of smaller fragments such as artifacts; and as indicated in Figures 2B and 3B, the cDNAs are amplified with a TS oligo, such that this single primer PCR will suppress small amplicons such as primer-dimer, etc. after tagmentation, PCR with p5-V2.A14 and p7-V2.B15 amplification primers preferentially amplifies the 3’ end fragments of the cDNA, such that fragments that were generated by two tagmentation events will be suppressed during PCR and will not generate sequenceable fragments (paragraph [0065], lines 8-11). Salathia et al. teach that randomers can comprise a randomer sequence that is 3-20 or more nucleotides long, wherein a randomer can comprise a random hexamer (interpreted as a hexamer, claim 1) (paragraph [0078], lines 1-6 and 11-13).
	Salathia et al. do not specifically exemplify exonucleases as recited in claim 16 (instant claim 16).
	Regarding claim 16, Liu et al. teach methods to amplify or improve amplification of target-specific amplification products by reducing non-specific amplification products such as primer-dimers when amplifying multiple different nucleotide regions (Abstract). Liu et al. teach that multiplex PCR finds broad applications in detection and clinical diagnosis of genes and microorganisms in humans, animals, crops and plants, in species authentication, and in sample and library preparation for next generation sequencing including gene testing and diagnosis, and assays of single nucleotide polymorphisms (interpreted as multiplex PCR) (paragraph [0007]). Liu et al. teach that in multiplex PCR reaction, each primer pair competes in the amplification reaction ith additional primer pairs for a finite amount of dNTPs, polymerase, and other reagents such that primers can be designed to be longer than in uniplex PCR, with higher melting temperatures, and a GC content of 50-60%, maintaining a similar melting temperature across all primers, and avoiding complementary sequences and runs of three or more Gs or Cs at the 3’ end, wherein these parameters are optimized to amplify 2-5 target fragments simultaneously; however, through computer-aided design of primers, methods of amplifying ~20 target fragments simultaneously have been seen in the market; and that due to the difficulty of mitigating or eliminating the non-specific products, only tens of targets are currently amplified in routine diagnostic practices, wherein these methods require careful design of primers and PCR conditions, and fail to be used as standards for general diagnostic applications (interpreted as CCC at the 3’ end of the primer, claim 1) (paragraph [0011]). Liu et al. teach in Figure 31, the use of CleanPlex in multiplex PCR (interpreted as enzymatic removal of nonspecific amplification products) (Figure 31). Liu et al. teach that the nucleic acid can be RNA or DNA including gDNA or cDNA or any after amplification and before enzymatic cleavage, the amplification products can be end repaired by ligation of adapters, and the cleaved non-specific amplification products can be digested by exonucleases known to those skilled in the art including T7 endonuclease I or T4 endonuclease VII (interpreted as exonuclease; and exonucleases I and VII as recited in instant claim 16, claim 16) (paragraphs [0043]; and [0046]). Liu et al. teach that the method further comprises removing the cleaved non-specific amplification products such that aberrant DNA structure-specific enzymes (resolvases) can cleave the non-specific amplification products at aberrant DNA structures including single-stranded DNA fragments (interpreted as removing ssDNA through enzymatic digestion, claim 1) (paragraph [0048]).
“It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980). Moreover, it is prima facie obvious to combine prior art elements according to known methods to yield predictable results; the court held that, "…a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950)”. Therefore, in view of the benefits of reducing non-specific amplification products from a template-dependent primer extension reaction including multiplex PCR amplification as exemplified by Liu et al. it would have been prima facie obvious for one or ordinary skill in the art before the effective filing date of the claimed invention to modify the methods of single-cell RNA-Seq including the use of a template switching oligonucleotide comprising a UMI to carry out reverse transcription for the synthesis and amplification of cDNA as disclosed by Salathia et al. to include the use of resolvases such as T4 endonuclease VII or T7 endonuclease I as taught by Liu et al., with a reasonable expectation of prima facie obvious for one or ordinary skill in the art to combine the cited references because Liu et al. teach the importance of minimizing or preventing primer-primer interaction and the production of primer artifacts in multiplex amplification reactions, while Salathia et al. teach the use of template switch primers in PCR amplification for suppression of amplification of smaller fragments including artifacts, such that it would be prima facie obvious to combine the use of a TSO with the use of exonuclease enzymes in a multiplex amplification reaction to assist in the removal and/or suppression of primer artifacts and, thus, improve nucleic acid library preparation, as well as, multiplex amplification and/or the detection of target-specific amplification products.
Thus, in view of the foregoing, the claimed invention, as a whole, would have been obvious to one of ordinary skill in the art at the time the invention was made. Therefore, the claims are properly rejected under 35 USC §103(a) as obvious over the art.

Conclusion
Claims 1-5, 12 and 16 are rejected.


Any inquiry concerning this communication or earlier communications from the examiner
should be directed to Amy M Bunker whose telephone number is (313) 446-4833.  The examiner can normally be reached on Monday-Friday (6am-2:30pm).
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita, can be reached on (571) 272-2876.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

/Amy M Bunker/
Primary Examiner, Art Unit 1639